Title: To James Madison from George W. Erving, 14 May 1808
From: Erving, George W.
To: Madison, James



Sir,
Madrid May 14th. 1808.

The last dispatch which I had the honor to address to you, was dated on the 10th. of April; after a Sudden, but bloodless Revolution had placed Ferdinand the 7th., the idol of his generous & grateful people, on a throne which, defended by their courage & patriotism, seemed to be irrevertible by any other human power: His virtues & good dispositions afforded the most flattering prospects; and Spain, relieved from the weight of a vicious administration, now with reason promised itself reparation for all the evils which twenty years oppression had accumulated.
Strong in the universal love of his subjects, & justly confident in the national Resources placed entirely at his disposal, the young King had left Madrid to meet the Emperor of France, on his journey hither.
This was the state of affairs when I wrote last; but since then, a rapid succession of important transactions has altogether changed their aspect: At the very dawn of such bright promises, the whole prospect is overcast; that which no force could have effected, has been brought about by a want of vigor, by an excess of confidence, by a weak credulity, and in fine, by an infatuation of conduct on the part of the Government, altogether strange & unexampled.  Ferdinand is dethroned, & little better than a prisoner at Bayonne: Charles 4th. is nominally King, and the Grand Duke of Berg actually so, under the character of his Majesty’s Lieutenant.  The Queen, Prince of Peace, Dn. Antonio, the King’s brother, the Queen of Etruria, the two younger children Dn. Carlos & Dn. Francisco, & the young King of Etruria, are all at Bayonne, as well as Charles the 4th: Not one of the family will return  A new dynasty is to be established: Joseph, actually King of Naples, to whom Charles will transfer his crown, is forthwith to be proclaimed King of Spain & the Indies: Louis, king of Holland, will succeed Joseph at Naples, & the Grand Duke of Berg, Joachim, now here, will become King of Holland.
During the course of the transactions which brought about this state of things, an insurrection of the people was produced here; but it being partial, without organization, not directed by any chiefs, or towards any fixed point; the mere overflowing of blind & indiscriminate rage; it has been altogether disastrous to the insurgents: a great deal of blood has been spilt, much misery produced, & complete terror has taken the place of that unquiet & menacing spirit which kept the french Chief in check; and thus the cause of the people has been prejudiced, by the ill-timed exertion which has been made to assert it.  The Grand Duke having given a severe example of his power & resolution, & having afterwards disarmed the people; by a mixture of firmness, conciliation & address, has assured the continuance of tranquility here; and having since had all the reins of Government put completely in his hands, he exercises these with much dexterity, & with great success thro’ the influence of the various councils & tribunals, bodies formed to obedience & now under the direction of unusual & strong motives; for preserving order in the provinces.  Nevertheless, considerable inquietude exists there; the people manifest a desire to take arms; but there  they are without Chiefs to direct them; and as they have irrecoverably lost Ferdinand, & that too by his own weakness; they seem not to know to what point to direct their efforts: they would get rid of the French, to preserve the independance of Spain, but they are at a loss for an ulterior object, having no idea of forming a Government for themselves: Hence the shadow which yet remains of Charles’ authority, as it is respected by all departments of the antient administration established here, with habitual submission; thro’ their influence is also to a considerable degree acknowledged in the provinces, & it may be supposed will produce as much effect, as will suffice to prevent the people from rising in arms; till partly by force, partly by persuasion, under the necessity of the case, the change of Government may be accommodated to them.  The Grand Duke does not hesitate to announce the plan of the Emperor, as before stated; and therefore the change of dynasty is daily expected to be proclaimed; but if any extensive insurrections should take place in the provinces, this last act must of course be deferred; and I think also that it may be somewhat delayed for the purpose of affording time for taking such measures as may be deemed necessary for securing the allegiance of the Colonies in South America; on which point considerable apprehensions are with reason entertained.  Mr. Vandeul, Aid de Camp of General Liniers, who brought his dispatches relating to the defeat of the English at Buenos Ayres, is to be sent thither with such proposals as it is expected will engage the General to second the views of the french government, & thus preserve that Colony: what particular measures are directed to other quarters, I have not yet learnt; but the french Government appears to be confident of success in this important object; tho’ the best informed Spaniards consider the Colonies as lost.
This is the actual state of affairs: It will doubtless, Sir, be satisfactory to you to know more particularly in what mode such a total change has been produced; I will therefore mark the most important circumstances, according to the order in which they have occurred; & will inclose herewith such documents as are most essentially connected with, or are necessary to the elucidation of them.
On the 10th. of April, Ferdinand previous to his departure, as mentioned in my letter of that day, appointed a Regency during his absence, at the head of which he placed his uncle, Don Antonio.
On the 11th. of April, the Grand Duke paid a visit to the old king & queen at the Escurial, whither they had removed on the 9th; This visit is important to be noted, as having connection with Charles’s Reclamation against his Son: On his return from the Escurial, the Grand Duke accompanied by Mr. La-foret, had a long interview with the Regent, Don Antonio.  Mr. La-foret is the person sent by the Emperor to replace Mr. Beauharnois, his late Ambassador here.  The Queen made several rich presents to the Grand Duke.
On the 12th., King Ferdinand arrived at Burgos, the Emperor not yet there; his Majesty was informed that the Empress being expected at Bayonne, the Emperor had gone to meet her at Toulouse.
On the 14th., the Grand Duke gave it to be understood that the Emperor did not approve of the Revolution which had taken place here; he would not acknowledge Ferdinand, but Charles should reascend the throne, & then the Emperor would consent to marry the Prince of Asturias with his niece.  On the same day, the Emperor arrived at Bayonne.
On the 17th., Mr. de Beauharnois, who had before received an intimation from the Grand Duke, that he was dismissed, but who was not inclined to comply with it; to day Received a peremptory order from the Emperor; in consequence of which he immediately left Madrid.  On Mr. B’s arrival at Bayonne, the Emperor would not consent to see him, but ordered that he should go to Blois, & there remain.  On the 17th., a considerable number of french troops marched out of Madrid, to encamp in the vicinity, leaving here about 12,000. men only, but these, of the imperial guards, & other choice Regiments.
On the 19th. Ferdinand, who had advanced from Burgos to Victoria, proceeded still further to Irun, on the frontier; expecting there to meet the Emperor.  Even when he was at Burgos, the people did not approve of his going further; he received Representations in that sense, from all quarters; the people of Galicia, Biscay & Asturias, also at the same time offering him the most affectionate addresses, & their utmost support; the latter province alone proposed to equip & maintain at its own expence, 80,000. men for his service.  At Victoria, the people absolutely refused to let him go, & three several times cut the harnass of the mules, & detached them by force from the carriage.  The obstinate determination of the King & the persuasions of Infantado, succeeded after a delay of many hours: but this measure was also opposed by some of those who were with him, & particularly by Cevallos, who on his knees, & in tears, entreated the King not to proceed, & when he could not prevail, resigned his employments; but the King would not accept his resignation, & compelled him to go also.  It is believed that the King was determined to take this step, principally by the advice of the priest Escoiquez, now his Confessor, rather than by his own judgement, which at first inclined him to go to Saragoza.
The people of Victoria were left in a state of the utmost dejection; and on the arrival of the intelligence here, (which was on the 20th.) the same sentiment prevailed.
On the 20th., the Grand Duke intended by a printed declaration, to proclaim Charles the 4th. King, & three officers employed by him, went to a printing office for the purpose of having it executed: The printer having given the alarm, a considerable tumult was created; the french officers escaped, & peace was preserved with some difficulty: the project was thus for the time, necessarily abandoned.
On the 21st., the people now fully informed of what had passed at Victoria, & inflamed by the attempt to dethrone Ferdinand, in the affair of the 20th., & by the subsequent declaration of the Grand Duke, that the object should still in some way or other be effected; were thrown into the greatest consternation, by a measure the most unexpected & mortifying.  It was understood that Manuel Godoy had been delivered up to the french, by order of Ferdinand; & had actually set off under a french guard that same morning for Bayonne.
On the 22nd., this fact was ascertained by a public notification.  It appears that, previous to the departure of Ferdinand from Victoria, the Emperor had solicited that the Prince of Peace should be delivered up to him; & that Ferdinand consented.  When the necessary order arrived, the Guards du Corps who had the care of the prisoner, & who had sworn that he should not go out of their hands alive; at first refused to comply with it; but the Regent Dn. Antonio, insisting on their obedience, they finally gave up their prisoner.  This proceeding produced one effect which was doubtless foreseen; it half destroyed the enthusiasm in favor of Ferdinand; & had the order been given after his arrival at Bayonne, or had it then been certain that he would have gone thither, it certainly would not have been complied with.  The Emperor’s object in demanding the person of the Prince of Peace, was professed to be that of preventing those delicate exposures in which the honor of the Crown, & particularly that of the Queen, were concerned, which must have taken place on the trial of the prisoner in Spain, as well as to prevent the possibility of his returning by any accident to power; tho’ it must be allowed that such accident was of all things, the most impossible.
On the same 22nd., the old King & Queen removed from the Escurial to the Pardo, a Palace within two leagues of Madrid where the Grand Duke dined with them: And on the 23rd. they set off for Bayonne.  This circumstance produced no sensation; the entire attention of the people was directed towards the motions of Ferdinand.
On the 25th. and 26th., several grandees of the first Class, amongst whom were the Dukes of Medina Cœli, & Osuna, Count of Altamira, Prince of Castel franco, Duke of St. Parc, Marquises of Santa Cruz & Santa Columba; two Bishops, two Counsellors of Castile, two of Indies, two of Finance, & several other similar selections, amounting in the whole to between 30. & 40. persons, were notified by the Grand Duke, that it was the Emperor’s desire to see them at Bayonne, for the purpose of consulting them on the constitution which he proposed to give to Spain, & on such measures as should be judged most suitable to the actual state of the Country, & best calculated for its future prosperity: The greater part of these Gentlemen, after consulting with the Regent, & Receiving his official order, obeyed the intimation: Altamira however staid behind, on plea of ill health; & Osuna, only left this a few days since, when it was known that those who had preceeded him, were stopped at Burgos by order from Bayonne; as it would appear, because their presence there is now no longer necessary.
It being now known that Ferdinand had gone to Bayonne, & every day the views of the Emperor becoming more apparent, every day the alarm & concern of the people encreased.
On the 27th., it was well understood that the dynasty was to be changed, tho’ Charles having been detained on the Road by a very severe illness, had not yet reached Burgos.  Hence it was concluded that the Emperor’s project was extended on the arrival of Ferdinand at Bayonne; for had Prince Murat proclaimed King Charles, on the 20th., as he wished to have done; he could not have been sure of his Majesty’s going to Bayonne; nor of course could he have ensured the success of a plan to change the dynasty, had such plan then in fact existed: But the Queen now saw no way for her husband’s recovering his crown, but by his submitting his cause to the Emperor.  After the arrival of Ferdinand at Bayonne, it appears also that a great deal of vigilance was employed to prevent a free communication between him & the Regency, & latterly this has been encreased, so that no intelligence of any importance has been received either from him, or from any person of his suite: One of his first letters to the Regent, was in these words: "My dear Uncle, I am well, & that is all I can say".  This seems to indicate a great degree of restraint.
On the 28th., the Grand Duke having established a press of his own, commenced to publish some pamphlets & other papers, calculated to open & produce an effect in favor of the Emperor’s views.  He let it be known also to some members of the diplomatique body, that these views had been communicated to the Emperor of Russia, by dispatches from Paris, of the 28th. March; (the day on which the entry of the french troops here, reached Paris.)
On the 29th. of April, it was believed that the Emperor had offered Ferdinand the Kingdom of Etruria, & even of Naples: and it was known, that whatever was offered, Ferdinand has refused any compliance to the views of the Emperor; & with great firmness insisted on a faithful compliance on his part, with the promises reliance on which had induced him, Ferdinand, to leave his dominions.  This, & the other accounts from Bayonne, were received mostly by irregular means, but in such a way as to merit belief, & had the effect of restoring the King to the good opinion of his people; who now, added to their first sentiments in his favor, feel sympathy & compassion for the distress of his situation; to which he seemed to be reduced, rather by an excess of generosity & frankness in his disposition, than by any fault, or deficiency in his character.
On the 30th., I called upon Dn. Francisco Gil, Secretary of Marine, who acts in the Department of State during the absence of Cevallos; and learnt from him that the Grand Duke had frequently & earnestly insisted on Don Antonio’s going to Bayonne; but that the Regent had absolutely refused, & would continue to refuse: that the Government were fully convinced that the views of the Emperor were hostile, & had therefore taken the necessary measures for putting the Country in a state to support its independance.
The 2nd. of May, was a day of confusion & terror.  The Grand Duke, no longer satisfied to depend on the Spanish authorities for preserving tranquility; believing that the temper of the people against his troops, was augmenting, & would probably break forth into some violence at a moment when he was least prepared; seems to have been determined to seize the first occasion of using his own means for defeating the plan which he supposed to exist, & by a decisive course & a terrible example, to crush all resistance, & to silence all opposition.  We are authorized by the language which he has since held, as well as by a variety of circumstances which attended the proceedings of that day, to believe that this was his view; and, thus tho’ the precise moment when he should commence his operations could not be determined on, because it could not depend on him, but the occasion was to be furnished by some assemblage of the people; yet that he was fully prepared instantly to seize such occasion cannot be doubted.  He says that he was informed of the hostile movements & determinations of the Regency; that he knew of the arrival of some thousands of persons from the Provinces, for the purpose of assisting in a plan for massacreeing his troops; that it was intended to attack him by night; that all his officers quartered in private houses, were to have been murdered, &ca. &ca., & that he had therefore determined to cut short this conspiracy, before it was matured.  In fine, the occasion presented itself; the Queen of Etruria was to set off for Bayonne on the morning of the 2nd., the coach was at the gate of the palace, & it was understood that Dn. Francisco, the youngest Infant, & by some that even the Regent, Dn. Antonio, were to be compelled to accompany her.  The people assembled in the Court of the palace, not to stop the queen of Etruria, whose departure was indifferent to them; but under the idea that one or other of the Princes were going, they cut the mules from the Carriage.  An Aid de Camp of the Grand Duke, going to the Palace with a message from him to the Regent, could not make his way thro’ the crowd, & sent for a guard, which was accordingly ordered to protect him; this guard either attacked the people, or was attacked by them: and information of this encounter being immediately carried to the Grand Duke, he instantly gave orders for the troops to get under arms, & made his dispositions for dispersing & subduing the people: At 1/ 2 pas 10. in the morning, the first discharge was fired in the great square before the palace; the people who had by this time in part armed themselves, fired in their turn, & a very severe combat took place; but the french having brought out their cannon, after considerable execution the people were driven from thence  The troops then advanced in different divisions towards other places where the people were assembled; in the Plaza Mayor, (the principal market place,) a great square, called the Plazuela de Cebada, at the Puerta del Sol, (which is in the center of the City & a sort of Exchange, being a large open space formed by the meeting of several streets,) & at the public walk, called Prado, very considerable engagements took place; at the Puerta del Sol indeed a small proportion of the people only were combatants; but at each of the other places, particularly at the Prado, a very resolute stand was made.  But the most important contest was near the magazine of arms, which the Duke of Berg intended to have occupied; but the people had anticipated him; they took out all the musquets, & furnished themselves with near 200,000. cartridges, which were ready made; and they drew out three pieces of artillery which, under the conduct of two Spanish officers of Artillery, who joined the people, kept up a very destructive fire on the french, ’till the officers being killed on the pieces, they were taken by assault.  The great bodies of the People being dispersed in every part, columns of soldiers ranged firing thro’ all the Streets, driving every individual from them into the houses, & even from the windows, and about 1/ 2 past two, all appearance of further opposition had ceased.  The french however continued to occupy the streets, & arrested every individual they met with; all those on whom arms of any kind (even a knife,) were found, were immediately carried to the Prado or some other open place, & shot.  From some houses the troops had been fired on; these were entered (principally by Mamelukes,) & every individual in them, men, women & children, massacreed.  The loss on the side of the french, is stated to have been from 150, to 200. only; but those who had an opportunity of seeing the different attacks on them, particularly that in which the Spaniards had the advantage of cannon, suppose it to have been 4. or 500. hundred at least; a great many french soldiers were killed singly, & unarmed at the beginning of the affair: no pains has been taken to ascertain the amount of the loss on the part of the people; it must have been very serious: the most moderate supposition is 700., but from all I can learn, I do not conclude that it was less than 1200., & it may probably have been 2000, including the fusilades; these, some of the french allow, to have been 300, but others confess that there were 500.
Tho’ it may be believed that the people had determined at some time or other to seize a favorable moment & attack the french troops; calculating most probably upon being joined by their own military, & upon the disaffection of some french regiments; yet it is evident that their plan was immature; they were without any sort of organization, & in fine, wholly unprepared at the moment the affair took place; they had no leaders; they were dispersed about in different places; they were in very insufficient numbers, & very insufficiently & partially armed.  The Regent thought it most prudent to give no encouragement, therefore the Spanish troops were strictly confined to their quarters; and by the interference of the Government in many places not only many individuals of the french army were saved, & the efforts of the people counteracted, but a general damp was thrown on the ardor of the insurgents: under all these discouraging circumstances, & in face of the perfect discipline & steady firmness of the french troops, the people displayed a courage, which under a suitable organization & direction, would have ensured them success; and there were instances of personal heroism which would have honored the best cause; tho’ these were mixed, as will always be the case, with acts of merciless revenge: During the contest, a report was spread that the Grand Duke had promised immediately to evacuate the city; this probably contributed in some degree to relax the efforts of the people, & to shorten the term of resistance.  The number of french troops brought into action, was about 12,000; from the camp at Damartin (about a league from hence,) 15,000, more arrived, & were ready to enter the gates in case of necessity: What may have been the number of the people, it is impossible to say: as it is allowed on all sides that the insurrection was not general.  It cannot be supposed that more than 20,000. men were actually armed against the french; amongst these, malgré in spite of the dispositions of the Government, some considerable number of Spanish Soldiers, from one or two of the provincial Regiments here, having escaped from their quarters, mixed, & where they appeared, however few in numbers, the people were most encouraged, & the heat of the contest very much encreased: Of one of these Regiments which has been lately sent away from Madrid, nearly 1000 men have deserted, not chusing to remain under the orders of the french chief.
On the morning of the insurrection, the Queen of Etruria set off for Bayonne.  On the 3rd., the Infant Dn. Francisco followed; And finally on the 4th., the Regent, Dn. Antonio, who had hitherto resolutely resisted the instances of the Grand Duke; in consequence of an express order from Charles 4th., also went for Bayonne.  On the 3rd. & 4th., every thing continued tranquil, but a general gloom prevailed; the shops remained shut; the french troops continued to occupy the streets; their cannon were still planted in the public places; & assisted by the civil authorities, they visited the houses & took from them every species of arms.  After the departure of Dn. Antonio on the 4th., the Grand Duke went to the Council of Regency, & stated the expediency of their chusing a President; they demurred, but finally on the proposition of Cavallero consented, tho’ not unanimously, to place the Grand Duke at their head.
On Sunday the 8th., the Grand Duke, as Regent, reviewed together with his own, the Spanish troops then here, amounting to near 3000. men; two Regiments of which, have been since sent away.
On the 9th., it was notified that Charles the 4th. had appointed the Grand Duke his Lieutenant; his decree to this effect was, dated May 4th. from Bayonne, where he arrived on the 30th. April.  The Prince has taken possession of the Palace, & as the king’s Representative, surround’d himself with all the appendages of his royalty.  On the 9th., the young king of Etruria was dispatched to Bayonne; so that of this numerous family, none remain here but the Archbishop of Toledo, and the Princess of Peace.
On the 10th., the Grand Duke received in a great levee, the diplomatique corps, the Grandees, & all the constituted authorities.  On the 11th. he required the special attendance of the Diplomatique corps, which accordingly waited on him.  The Prince promised us on the 10th. the only document which was wanted to complete his title.  And on the 12th., the Renunciation of the throne by Ferdinand, was officially communicated. That instrument is dated Bayonne May 6th.; after a full account had been Received there of the transactions on the 2nd: It is said that these were represented to Ferdinand, in the most dismal colours; that he was shocked & affected to the greatest degree, by the account of the blood which had been spilt in his cause; his resolution hitherto maintained, failed, & in the humane & benevolent desire of sparing from any further calamities, those who had so many claims to his affection; he resorted to the Renunciation, as the only measure by which he could express his gratitude.
This is as exact & impartial an account of these transactions since the date of my last, as I have been able to collect.
The pieces herewith inclosed, Are,
No. 1.  Madrid April 22nd.
The notification of the Regency, that Manuel Godoy is delivered up to the Emperor of France.
No. 2.  Victoria April 18th.
Don Pedro Cevallos his communication to the Regency of the kings intention to go to the frontiers, all points relating to the mutual interests of France & Spain, having been satisfactorily arranged between the Emperor & Ferdinand.
No. 3.  Madrid April 22nd.
The Regency’s notification that the King arrived at Irun on the 19th:, containing his Majesty’s decree of that date, given previous to his departure from Victoria, assuring the people that his determination of going to the frontiers was founded upon the most friendly & satisfactory assurances on the part of the Emperor; and containing also an assurance that tho’ Manuel Godoy had been delivered up to the Emperor; there was no intention of saving him from the punishment due to his crimes.
No. 3.3.  Account of the Reception of Ferdinand at Bayonne, extracted from a private letter; and the substance of Mr. Cevallos his reply on the part of his Majesty to the views & propositions of the Emperor, as exposed to Ferdinand on his arrival at Bayonne: this last piece is official; indeed the style of Mr. Cevallos is easily recognized in it.
No. 4.  Madrid May 2nd.
The Grand Duke of Berg his "order of the day", published after the suppression of the popular movement on that day
No. 5.  Madrid May 4th.
The appointment by the Regency of the Grand Duke as their President.
No. 6.  May 2nd. (published the 4th.)
The Grand Duke’s address to the Spaniards, & to the civil & military authorities, subsequent to the movement of that day.
And an address from the Regency on the same occasion, dated May 3rd.
No. 7.  Madrid May 6th.
The Grand Duke’s "order of the day".
No. 8.  Madrid May 5th.
Another address of the Government to the people of Spain, exhorting them to tranquility.
No. 9.  Madrid May 5th.
Another address of the Government to the people of Madrid, in which is notified the measures taken & to be taken for preserving public tranquility, & punishing disorders.
No. 0.0.  Madrid May 10th.  (published)
Publication by the Council of Ferdinand’s Renunciation of the Crown in favor of his father: it is dated Bayonne May 6th.
The following are publications from the press, established by the Grand Duke.
No. 10.  A Letter from Toledo, dated April 23rd., giving a view of the Revolution at Aranjuez.
No’s. 11. & 12.  Two pamphlets opening the views & objects of the Emperor, with Regard to Spain.
No. 13.  The reiteration of the protest of Charles the 4th. dated St. Lorenzo (Escurial) 17th. April.
This reiteration refers to his protest as dated March 19th. immediately after his abdication; but the protest, as since published, is dated March 21st., on which day he had an interview with an Aid de Camp of the Grand Duke, Mr D’Avoguyon.
No. 14.  The Emperor’s letter to Ferdinand, without date.
No. 15.  The first number of the "Diario", an old established paper, now purchased by the Grand Duke, & edited under his authority.  It contains an extract from the most important pamphlet which has been published; the Pamphlet was dated Madrid, but was in fact printed at Bayonne or Bordeaux; it declared amongst other things the necessity of changing the dynasty, & in this view treated the family of the Bourbons in general, & particularly the King Charles, with great severity; it also spoke of the Queen in terms of but little delicacy: on this account, the pamphlet was suppressed, as also have been the first & second number of the Diario, containing the extracts from it.
In the first number of the Diario, (inclosed;) is found a report made to the Grand Duke, by Mr. Demotion, dated 23rd. April; this Gentleman is supposed to have been sent on that day to Aranjuez, for the purpose of seeing & conversing with Charles 4th.
The letter of Charles 4th. to the Emperor, without date, follows, and his protest, dated 21st. April.
The following inclosures, are official communications.
No. 1.  Don Francisco Gil, Secretary of Marine, exercising the functions of Secretary of State, during the absence of Mr. Cevallos, his notification of King Ferdinand’s departure, & the appointment of a Junta of Government, & of Don Antonio, as President.
No.’s 2. & 3.  From Mr. Bellocq, french Chargé d’Affaires offering a guard on the part of the Grand Duke, for the protection of my house during the tumults of the 2nd. Inst.; and my Reply, dated 3rd.
The same offer was made to all the foreign Agents, & accepted by those of Holland & Austria; not accepted by the Russian, but nevertheless sent to him.
No’s. 4. & 5.  My note to Mr. Bellocq, & his Reply respecting the seizure of the American ship "Amphion", by a french privateer.
No. 6.  My note to the Minister of State, dated 5th. Inst., respecting captures under the late decree, & the proceedings of the Tribunal at Algeciras.
No’s. 7. & 8.  Two notes from the Introductor of Ambassadors, notifying that the Grand Duke, as Lieutenant of the Kingdom, would Receive the diplomatic Corps.
No. 9.  Note from Dn. F. Gil, acting Secretary of State, communicating the pieces Relating to the reclamation of the throne by Charles the 4th., & his appointment of the Grand Duke as Lieutenant of the Kingdom.
No. 10.  Note from Dn. F. Gil, dated 12th., inclosing the abdication of Ferdinand, in favor of his father: which piece is amongst the printed papers, & is marked, 0.0.
With respect to No. 6. my note of the 5th. Inst., the Grand Duke has told me that he sent it by a special Courier to the Emperor, & requested to have his determination on it.
Of the several letters, their duplicates & triplicates, which I have dispatched since the 15th. March, to be forwarded to you from several parts, there is only one pacquet (Vizt. No. 41. dated from 15th. to 22nd. March,) which is believed to be actually on its way to the United States: that was put on board the ship "Connecticut", Lovett, by Mr. Yznardy of Cadiz, who had reason to suppose that the Captain intended to return home.
Some sent to Alicante, were returned to me; one to Lisbon, Mr. Jarvis for want of a direct conveyance to America, sent by way of London, & several have been detained, & are still in the hands of Mr. Yznardy & Mr. Hackley of St. Lucar, waiting for such opportunities as may offer; of these, some have been put on board of vessels which cleared out for the United States, but again withdrawn on the Consuls discovering that the actual destinations of such vessels, were elsewhere.
I have used all the means in my power to induce our Captains arriving in Spain, to return to the United States, but without success: under false clearances & English protections, many or most of them, continue trafficking between this & England; & will probably so continue, ’till they are seized & condemned: as to some of them, Mr. Yznardy informs me that he has received declarations, & observed circumstances inducing him to believe that they are in fact owned by Englishmen.
I hoped to have profited by the return of the Osage, which as I learnt lately, arrived in France with your dispatches for General Armstrong; but I am now informed that she has gone to England, from whence she will return direct to the United States.
Therefore not seeing any other sure means of conveying this to you, I have thought it best to employ a special one, in consideration of the importance of the communication, & the new relations of the United States with Spain, which must necessarily grow out of the change which has taken place here.  Mr. Young, our Consul, has obligingly offered his services on this occasion: he is a gentleman worthy of confidence, & as there is no other person here to whom I could with propriety commit the trust, I have concluded to accept them.  He will therefore leave this as soon as possible, & going either by way of Cadiz or Algeciras, engage such vessel as may be most suitable to his purpose, according to particular instructions which I shall give him.  With the most perfect Consideration & Respect, Sir, I have the honor to be, Your very obt. Servant.

George W Erving


Postscript.
May 17th.  Mr. Vandeul, the Aid de Camp of General Liniers, left Madrid yesterday morning for Cadiz.
Charles the 4th. & the Queen, left Bayonne on the evening of the 12th. Inst; they are to reside at a Chateau, of which the Emperor has made them a present.
Ferdinand has received a similar present in another part of France, & on the 11th. Inst. he also left Bayonne for his new Residence: Infantado desired to accompany him, but it was not permitted.  Escoiquiz, the priest, is created a Chevalier, grand croix, of the order of Charles 3rd., & appointed Counsellor of State; these appear to have been granted to him during the short Reign of Ferdinand; if he can be considered as having Reigned after his arrival at Bayonne; for the instrument presented to the Council here in Escoiquiz’s favor, is dated at Bayonne.


GWE


20th.
I have just received from this government an official communication of the transfer by Charles 4th. to Napoleon of his rights as king of Spain & the Indies, and the renunciation of Ferdinand, Don Antonio, & Don Carlos of all their claims upon the same.  The first act is dated Bayonne 8. May; & the other at Bourdeaux May 12.  It appears by the renunciation of the Infants, that Ferdinand was not acquainted with his fathers having reclaimed the throne, till he arrived at Bayonne.  Ferdinand states the motive of his going thither to have been to avoid a greater Evil; he founds his renunciation (amongst other things) upon the "situation in which he finds himself"; he mentions as one of the dangers to which Spain woud be exposed by his adhering to his rights, "the loss of all her ultramarine Colonies"!  The piece is altogether very curious and interesting; by its not having been given before Ferdinands arrival at Bourdeaux, it must be presumed that there was some difficulty in obtaining it.  Prince Murat still continues to Say that Joseph will be the new King; but there are well informed people who conclude that it is in fact the Emperors intention to keep Spain upon the terms of Italy; appointing only a Vice Roy.
The document referred to with the note of the department of State by which it was transmitted are herewith inclosed, No. 16.
The prince of peace left Bayonne in company with Charles 4th. & the Queen; they are gone to Fontenbleu.
22d  To day is published the plan of a national convention, to be held at Bayonne on ye. 15 June.  It is to consist of 150 persons, grandees, titles of Castile, cheifs of Religious orders, deputies to the Cortes & c; partly named by the grand duke & partly to be chosen in the places they are to represent.  This piece is enclosed No 17.


GWE


Postscript May 23rd.  The Grand Duke some time since asked me whether I had sent any advices to our Government Respecting the late events here: I told him that I had communicated what had passed at Aranjuez; but as I believed it would be necessary for me to dispatch a particular vessel with the communications respecting subsequent transactions, I wished to attend the complete developement of the arrangement which the Emperor was about to propose, so as to be able to inform my Government with some degree of certainty, as to the final result of the Revolution: he replied that I judged well, & that a very short time would put me in possession of the whole matter.
A few days after the Dutch Minister spoke to me on the same subject, & much in the same manner; I made him a similar Reply; and then he suggested that it would be very agreeable to the Grand Duke if I would send his dispatches to the Emperor’s Ambassador in the United States, together with my own: I presumed that he was employed by the Grand Duke to make this proposition.
Seeing very little probability of Mr. Young’s finding a vessel at any of the ports ready to carry him to the United States; on the 15th. Inst. when I dined with the Grand Duke, I mentioned my embarrassment on this point, & requested that he would give me an order for the immediate discharge of any such vessel amongst those now detained at Algeciras, as Mr. Young on his arrival there should judge suitable for his purpose.  To this he instantly acceded, superadding many professions of his desire to do every thing which might be agreeable to our Government, & saying that there was nothing which I could require either in that view or for my personal accommodation, which should not immediately be granted.  I acknowledged his obliging dispositions, & said that I deemed it to be my duty as far as lay in my power, to reciprocate such favorable sentiments; as he probably would have occasion to send dispatches to the Ambassador of the Emperor in America, I should be very Ready to put them under charge of Mr. Young, together with my own: He expressed his obligations for this offer, in the warmest terms, & said the Emperor himself, to whom he should immediately communicate it, would he knew, feel infinitely obliged by it; that he would avail himself of it, & send me some dispatches which he had already prepared.
To his friendly expressions I replied that I was confident I did but pursue the dispositions of my Government, in taking all occasions of assuring him of its desire to preserve the best intelligence with the Emperor, & of its readiness emd#2
assembly which is to be convened at Bayonne on the 15th. June, has been consulted: he said no, that he would not wait for that assembly: I asked when Joseph might be expected here; he intimated that the precise time of his arrival was not fixed, but it would be very soon: he further intimated that he should continue to be Lieutenant ’till the arrival of Joseph, & that the delay in proclaiming the new King, would be no longer than ’till he the Grand Duke, had Received his power to act as his Lieutenant.
The Grand Duke informed me that all the accounts which he Received from the Provinces, were of the most agreeable kind: every thing was in perfect tranquility & good order; there had been some little movements in several places, but these had subsided.
I subjoin to the inclosures, the Diario of this date which is particularly interesting on account of a letter from Charles 4th. to Ferdinand, dated Bayonne May 2nd.
Mr. Young will depart early to morrow morning.  With sentiments of the most perfect Consideration & Respect, Sir, Your very obt. hble Servt.


George W Erving

